GRAVES, J.
Relator applied for a writ of prohibition against the Judge of División No. 9 of the circuit court of the city of St. Louis. The purpose was to prohibit said judge from enforcing a judgment rendered therein in a case of Harry W. Stegall v. American Pigment & Chemical Company, the relator herein. The Stegall suit was first instituted in one of the justices’ courts of the city of St. Louis and from thence taken to the circuit court. This is as far as we are informed by the petition for the writ of prohibition. The relator in this suit, the defendant in that suit, had challenged the jurisdiction of the justice of the peace over its person. There were two principal grounds assigned, (1) that the return of the special constable was insufficient to confer jurisdiction, and (2) that the defendant was a nonresident corporation and was doing no business in this State. We shall not go further into the petition of the relator in the present suit, because a full and complete return has been made by the respondent, Judge Shields-, and the cause is submitted upon a motion for judgment on the pleadings. This kind of a motion in law concedes all of the facts which are well pleaded in the return. We are therefore more concerned in the facts found in the return. The return presents altogether a different case from that *334presented by the petition. From the return it appears that the circuit court heard evidence on the question of fact as to whether or not this relator, defendant in the other suit, was actually doing business in this State at the time of service. It further appears from the return that' relator in that case always appeared specially and raised the question of jurisdiction throughout; that when the motion going to the jurisdiction was ruled adversely by the .circuit court, relator refused to appear to the merits, and the cause was heard and judgment entered for $237.82 against this relator. The return further shows that from this judgment the relator in this case, defendant in that case, sued out a writ of error to the St. Louis Court of Appeals and that court after a full consideration affirmed the judgment nisi. [See 150 Mo. App. 251.] The application made to this court withheld the determinative facts of the case. The last amended return upon which judgment was entered in the circuit court was not set out in the petition, but another and different return. The fact that a writ of error was sued out was not set out. To read the petition for our writ and then read the return, one would not take the two causes therein to be the same case. The facts of the return being undenied, and in law admitted by the motion for judgment, we will adjudge the case here upon those facts. This sufficiently states the case.
I. Our prehminary rule in prohibition in this case should be quashed for at least two reasons. These we take in order.
In the first place where the jurisdiction of a court to hear and determine a case rests upon facts, this court will not by its writ of prohibition preclude such court from determining its jurisdiction from the facts, and after it has determined its jurisdiction from the facts will not interfere, for the reason that such mat*335ter then becomes mere error and can be reached by appeal. An inferior court has as much right to determine the facts going to its jurisdiction as it has to determine any other fact in the progress of the- case. In the case at bar, both the justice’s court and the circuit court passed upon the facts going to the jurisdiction of the justice of the peace. We are not without authority upon this question in this State. [Coleman v. Dalton, 71 Mo. App. l. c. 24; State ex rel. v. Mills, 231 Mo. 499.]
In the latter case we quoted at length from the-Coleman case, supra, and indorsed the doctrine therein announced by Gill, J. We there said:
“Where the jurisdiction of the probate court is dependent upon the fact of the person being within the territorial jurisdiction of the court, a writ of prohibition will not he to prevent the probate court from investigating the necessary facts to determine its own jurisdiction, nor could prohibition be granted to prevent an entry of the court’s judgment, whether that judgment be right or wrong, as to the jurisdiction over the person. In other words, if the law determines the right of a court to entertain or not entertain jurisdiction of a case, then prohibition will he, but if jurisdiction is contingent upon facts, unless such facts be admitted and not disputed, the lower court has the right to determine its jurisdiction from the facts before it. To my mind, there is no clearer' statement of the law upon this point than that made by Gill, J., in Coleman v. Dalton, 71 Mo. App. 24. The writer, as counsel, lost that case, but appreciates the force of the opinion on the question of jurisdiction of probate courts.”
Further on in the Crouse ease, we said:
“But there is yet another matter which to our mind settles this point of jurisdiction over the p'er-son. The relator, Mrs. Crouse, after the entry of judgment, filed her motion to vacate and set aside *336the judgment entered, on the ground, among others, ‘that the court did not have jurisdiction over her person and estate at the time said judgment and appointment was made and entered, in that she was not in the county of St. Louis, within the meaning of the laws of Missouri relating to' insane, persons, at or prior to the time the court caused the facts to be inquired, into.’ The probate record filed here as a part of respondents’ return in this case shows that this motion was tried upon evidence, and for the sec.ond time the probate court passed upon the fact of its jurisdiction of the person. From this judgment an appeal was taken, first, to the circuit court, and then to the St. Louis Court of Appeals, with the result as set forth in our statement. As stated elsewhere these courts held that an appeal would not he from the probate court in this character of a case. Whether this ruling is correct or not we- will not discuss, because the matter is finally determined by the St. Louis Court of Appeals, even though we might think that judgment erroneous. The judgment stands in full force, and under this judgment there has been a finding as to the facts necessary to determine the court’s own jurisdiction. That finding may be erroneous, but it has passed beyond the realm of review. It is final, and is not subject to attack in this proceeding. We conclude therefore that the judgment of the probate court is final in this matter, as to the status of the relator, Mrs. Crouse, and her estate.”
So in the case at bar, the circuit court upon evidence heard before it determined the question of jurisdiction. Likewise it is to be presumed that the justice’s court determined its jurisdiction. This, however, is not really material, because the jurisdiction of the. circuit court was dependent upon the jurisdiction of the justice’s court, and the circuit court had the right to determine its own jurisdiction, where such jurisdiction rested upon facts, and we shall not *337prohibit it from so doing. After it had determined •its jurisdiction, whether rightfully or wrongfully, the writ of prohibition should be refused, because such is a matter of error, from which there is an adequate remedy by appeal.
For this reason, our preliminary rule in prohibition should be quashed..
II. There is a further reason for quashing the writ in this case. It appears that the whole matter has been fully and finally adjudicated by the St. Louis Court of Appeals. That court had full jurisdiction to determine the questions involved. That court could determine the sufficiency of the return of the special constable, as well as the sufficiency of the proof made of the facts to show jurisdiction in the justice’s court. It did in an elaborate opinion rendered hold that the return was sufficient to confer jurisdiction, and in addition found from the evidence that defendant, although a foreign corporation, was as a fact doing business in this State at the time of the service, and that the service upon its president, resident in this State, was a good service under the facts disclosed. Whether this judgment of the St. Lords Court of Appeals is right or wrong we need n<?t determine. It is sufficient for us to say that such, court had the right to adjudicate the questions, and it has so done. The whole of relator’s complaint here is res adjudicata. [Coleman v. Dalton, 71 Mo. App. l. c. 24; State ex rel. v. Mills, 231 Mo. 499.]
The preliminary rule in prohibition is quashed and the permanent writ therefore denied.
All concur.